ADKINS, J.,
dissenting, in which BELL, C.J., joins.
I respectfully dissent from the majority opinion.
There is no question that in this case, the Circuit Court applied a rule limiting access to the custody investigative report, which prohibited counsel from viewing it outside the courthouse or possessing a copy of the report for counsel’s use. The record contains a letter from the ACU to counsel, 10 days before trial, stating that the report could be reviewed by visiting the Family Division Clerk’s Office in the courthouse. At trial, the judge explained that the Circuit Court imposes “practical restrictions” on the access to custody investigation reports because of the sensitive information contained in them. The judge would not permit the attorneys to study the report over the lunch break. During trial, both attorneys requested use of the report at the same time, but the judge did not permit copying to facilitate that, and directed which counsel could use the report first. Thus, there is no need to remand to the Circuit Court to determine whether or how this restricted access policy was applied in this case.
To be sure, the majority’s goal to understand the full terms of the Circuit Court’s policy, the rationale for adoption, and alternatives considered by the Court, is a laudable one. Perhaps we do not have full appreciation of the Circuit Court’s thinking or the experiences with abuses by the parties or attorneys when given such reports. But the majority has not been clear about how the parties should accomplish the proposed “supplementation of the record as to the full contours of the relevant policy or rule, why it exists (if it does), what (if any) alternatives were considered, any written expression(s) of the relevant rule or policy, and its application generally.” Maj. Op. at 672, 50 A.3d at 1100-01. Certainly neither party can subpoena the judges who formulated and adopted the rule *690to testify as to the “full contours” sought by the majority. Moreover, unlike this Court, which has rule-making power and established procedures governing the adoption of rules, including a public hearing, and public records of the hearing as well as the recommendations made to the Court by its Rules Committee, no such power exists in the Circuit Court.
If the majority intends that the Circuit Court should provide some statement and explanation of the rule, either by oral opinion or by providing written documentation of the rule, then the opinion should say so. Absent a directive to that effect, the majority opinion leaves the parties, especially Petitioner, dangling.1 The opinion does not say what occurs if Petitioner is unable to discover and add to the record, the “full contours” of the rule, including the rationale for adoption and alternatives that were considered. Absent full supplementation of the record as called for, there is no clear pathway for the Petitioner to return to this Court for a decision on whether the rule survives the legal challenges posed by Petitioner.
If we do not decide the case on the present record, as I think we can, the opinion should direct that we are seeking clarification and explication of the rule or policy by the Circuit Court, and that if the Circuit Court does not provide same, we will decide the issue on the record we have. We certainly have the authority to issue such order. Moreover, often we are faced with a case having a less than desirable record. Normally, we proceed to decide it, allocating the burden of having failed to provide the record to the appropriate party and utilizing presumptions based on that burden. Here, if the record is incomplete regarding the nature of and rationale underlying the policy, it is the Circuit Court’s failure, not that of the parties. The procedure adopted by the majority is not only highly unusual, but, in light of the clear application of the *691restriction with respect to this highly relevant report, is decidedly unfair.
Chief Judge BELL authorizes me to state that he joins the views expressed here.

. Respondent did not appear in this Court, and may have no interest in appearing in Circuit Court on remand.